Exhibit 10.23

--------------------------------------------------------------------------------

 

EMPLOYMENT AGREEMENT

 

BETWEEN

 

SUELLYN P. TORNAY

 

AND

 

GLOBAL PAYMENTS INC.

 

Dated as of June 1, 2001

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

EMPLOYMENT AGREEMENT

 

CONTENTS

 

1. Effective Date

   1

2. Employment

   1

3. Employment Period

   1

4. Extent of Service

   1

5. Compensation and Benefits

   2

(a)     Base Salary

   2

(b)     Incentive and Savings Plans

   2

(c)     Welfare Benefit Plans

   2

(d)     Expenses

   3

(e)     Fringe Benefits

   3

6. Change in Control

   3

7. Termination of Employment

   4

(a)     Death, Retirement or Disability

   4

(b)     Termination by the Company

   4

(c)     Termination by Employee

   5

(d)     Notice of Termination

   6

(e)     Date of Termination

   6

8. Obligations of the Company upon Termination

   6

(a)     Prior to a Change in Control: Termination by Employee for Good Reason;
Termination by the Company Other Than for Poor Performance, Cause or Disability

   6

(b)     Prior to Change in Control: Termination by the Company for Poor
Performance

   8

(c)     After or in Connection with a Change in Control: Termination by Employee
for Good Reason; Termination by the Company Other Than for Cause or Disability

   9

(d)     Death, Disability or Retirement

   10

 



--------------------------------------------------------------------------------

(e)    Cause or Voluntary Termination without Good Reason

   10 9. Non-exclusivity of Rights    10 10. Certain Additional Payments by the
Company    11 11. Costs of Enforcement    13 12. Representations and Warranties
   13 13. Restrictions on Conduct of Employee    14

(a)    General

   14

(b)    Definitions

   14

(c)    Restrictive Covenants

   16

(d)    Enforcement of Restrictive Covenants

   18 14. Arbitration    18 15. Letter of Credit    19 16. Assignment and
Successors    19 17. Miscellaneous    20

(a)    Waiver

   20

(b)    Severability

   20

(c)    Other Agents

   20

(d)    Entire Agreement

   20

(e)    Governing Law

   20

(f)     Notices

   20

(g)    Amendments and Modifications

   21

 

- ii -



--------------------------------------------------------------------------------

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into this as of
June 1, 2001 by and between Global Payments Inc., a Georgia corporation (the
“Company”), and Suellyn P. Tornay (“Employee”), to be effective of the Effective
Date, as defined in Section 1.

 

BACKGROUND

 

Employee currently serves as the General Counsel and Corporate Secretary of
Global Payments Inc. Employee and the Company desire to memorialize the terms of
such employment in this Agreement. In addition, the Company has determined that
it is in the best interests of the Company and its stockholders to assure that
the Company will have the continued dedication of the Employee, notwithstanding
the possibility, threat or occurrence of a Change in Control (as defined below)
of the Company. As it is desired and anticipated that Employee will continue to
be employed and provide services for the Company’s successor for at least 24
months following a Change in Control, one purpose of this Agreement is to
provide Employee with compensation and benefits arrangements which ensure that
the compensation and benefits expectations of Employee will be satisfied and
which are competitive with those of other corporations. Therefore, in order to
accomplish these objectives, the Company has agreed to enter into this
Agreement.

 

NOW THEREFORE, in consideration of the foregoing and of the mutual covenants and
agreements set forth herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

 

1. Effective Date. The effective date of this Agreement (the “Effective Date”)
is June 1, 2001.

 

2. Employment. Employee is hereby employed as the General Counsel and Corporate
Secretary of the Company. In such capacity, Employee shall have the
responsibilities commensurate with such position as shall be assigned to her by
the Chief Executive Officer of the Company, in accordance with the policies and
objectives established by the Board of Directors (the “Board”).

 

3. Employment Period. Employee’s employment hereunder shall begin on the
Effective Date and continue until terminated in accordance with Section 7 hereof
(the “Employment Period”).

 

4. Extent of Service. During the Employment Period, Employee shall render her
services to the Company (or to its successor following a Change in Control) in
conformity with professional standards, in a prudent and workmanlike manner and
in a manner consistent with the obligations imposed on officers of corporations
under applicable law. Employee shall promote the interests of the Company and
its subsidiaries in carrying out Employee’s duties and shall not deliberately
take any action which could,

 



--------------------------------------------------------------------------------

or fail to take any action which failure could, reasonably be expected to have a
material adverse effect upon the business of the Company or any of its
subsidiaries or any of their respective affiliates. Employee agrees to devote
her business time, attention, skill and efforts exclusively to the faithful
performance of her duties hereunder (both before and after a Change in Control);
provided, however, that it shall not be a violation of this Agreement for
Employee to (i) devote reasonable periods of time to charitable and community
activities and, with the approval of the Company, industry or professional
activities, and/or (ii) manage personal business interests and investments, so
long as such activities do not materially interfere with the performance of
Employee’s responsibilities under this Agreement. It is expressly understood and
agreed that to the extent that any such activities have been conducted by
Employee prior to the date of this Agreement (as to which activities Employee
shall have given written notice to the Company prior to the Effective Date), the
continued conduct of such activities subsequent to the Effective Date shall not
thereafter be deemed to interfere with the performance of Employee’s
responsibilities hereunder.

 

5. Compensation and Benefits.

 

(a) Base Salary. Thereafter, during the Employment Period, the Company will pay
to Employee a base salary in the amount of U.S. $180,000 per year (“Base
Salary”), less normal withholdings, payable in equal bi-weekly or other
installments as are customary under the Company’s payroll practices from time to
time. The Chief Executive Officer or the Compensation Committee of the Board
shall review Employee’s Base Salary periodically and may increase Employee’s
Base Salary from time to time. The periodic review of Employee’s salary by the
Chief Executive Officer or the Compensation Committee of the Board will
consider, among other things, Employee’s own performance and the Company’s
performance.

 

(b) Incentive and Savings Plans. During the Employment Period, Employee shall be
entitled to participate in incentive and savings plans, practices, policies and
programs applicable generally to employees of the Company. Certain employee
programs will be made available on a selective basis at the discretion of the
Chief Executive Officer or the Compensation Committee of the Board. Without
limiting the foregoing, the following shall apply:

 

(i) Annual Bonus. Employee will have an annual bonus opportunity of not less
than $60,000, based on 100% achievement of agreed-upon objectives (“Bonus
Opportunity”). The annual Bonus Opportunity and specific performance objectives
will be set forth in Employee’s individual performance and incentive plan for
each year.

 

(ii) Incentive Awards. Grants of stock options, restricted stock, and/or other
incentive awards may be made to Employee from time to time.

 

(c) Welfare Benefit Plans. During the Employment Period, Employee and Employee’s
family shall be eligible for participation in, and shall receive all benefits

 

- 2 -



--------------------------------------------------------------------------------

under, the welfare benefit plans, practices, policies and programs provided by
the Company (including, without limitation, medical, prescription, dental,
disability, employee life, group life, accidental death and travel accident
insurance plans and programs) (“Welfare Plans”).

 

(d) Expenses. During the Employment Period, Employee shall be entitled to
receive prompt reimbursement for all reasonable expenses incurred by Employee in
accordance with the policies, practices and procedures of the Company.

 

(e) Fringe Benefits. During the Employment Period, Employee shall be entitled to
fringe benefits in accordance with the plans, practices, programs and policies
of the Company.

 

6. Change in Control. For the purposes of this Agreement, a “Change in Control”
shall mean:

 

(a) The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of 35% or more of the combined
voting power of the then outstanding voting securities of the Company entitled
to vote generally in the election of directors (the “Outstanding Company Voting
Securities”); provided, however, that for purposes of this subsection (a), the
following acquisitions shall not constitute a Change in Control: (i) any
acquisition by a Person who is on the Effective Date the beneficial owner of 35%
or more of the Outstanding Company Voting Securities, (ii) any acquisition
directly from the Company, (iii) any acquisition by the Company which reduces
the number of Outstanding Company Voting Securities and thereby results in any
person having beneficial ownership of more than 35% of the Outstanding Company
Voting Securities, (iv) any acquisition by any employee benefit plan (or related
trust) sponsored or maintained by the Company or any corporation controlled by
the Company, or (v) any acquisition by any corporation pursuant to a transaction
which complies with clauses (i) and (ii) of subsection (b) of this Section 6; or

 

(b) Consummation of a reorganization, merger or consolidation or sale or other
disposition of all or substantially all of the assets of the Company (a
“Business Combination”), in each case, unless, following such Business
Combination, (i) all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the Outstanding Company Common
Stock and Outstanding Company Voting Securities immediately prior to such
Business Combination beneficially own, directly or indirectly, more than 50% of,
respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including, without limitation, a
corporation which as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either directly or through one or more

 

- 3 -



--------------------------------------------------------------------------------

subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Business Combination of the Outstanding Company Common
Stock and Outstanding Company Voting Securities, as the case may be, and (ii) no
Person (excluding the Company or any employee benefit plan (or related trust) of
the Company or such corporation resulting from such Business Combination)
beneficially owns, directly or indirectly, 35% or more of the combined voting
power of the then outstanding voting securities of such corporation except to
the extent that such ownership existed prior to the Business Combination;
provided, however, that

 

(c) Notwithstanding anything in this definition to the contrary, a restructuring
and/or separation of any line of business or business unit from the Company will
not of itself constitute a Change in Control.

 

7. Termination of Employment.

 

(a) Death, Retirement or Disability. Employee’s employment and the Employment
Period shall terminate automatically upon Employee’s death or Retirement. For
purposes of this Agreement, “Retirement” shall mean normal retirement as defined
in the Company’s then-current retirement plan, or there is no such retirement
plan, “Retirement” shall mean voluntary termination after age 65 with ten years
of service. If the Company determines in good faith that the Disability of
Employee has occurred (pursuant to the definition of Disability set forth
below), it may give to Employee written notice of its intention to terminate
Employee’s employment. In such event, Employee’s employment with the Company
shall terminate effective on the 30th day after receipt of such written notice
by Employee (the “Disability Effective Date”), provided that, within the 30 days
after such receipt, Employee shall not have returned to full-time performance of
Employee’s duties. For purposes of this Agreement, “Disability” shall mean a
mental or physical disability as determined by the Board in accordance with
standards and procedures similar to those under the Company’s employee long-term
disability plan, if any. At any time that the Company does not maintain such a
long-term disability plan, Disability shall mean the inability of Employee, as
determined by the Board, to substantially perform the essential functions of her
regular duties and responsibilities due to a medically determinable physical or
mental illness which has lasted (or can reasonably be expected to last) for a
period of six consecutive months.

 

(b) Termination by the Company. The Company may terminate Employee’s employment
for Poor Performance or with or without Cause. For purposes of this Agreement:

 

“Poor Performance” shall mean the consistent failure of Employee to meet
reasonable performance expectations (other than any such failure resulting from
incapacity due to physical or mental illness); provided, however, that
termination for Poor Performance shall not be effective unless at least 30 days
prior to such termination Employee shall have received written notice from the
Chief Executive Officer or the Board which specifically identifies the manner in
which the Board or the Chief Executive

 

- 4 -



--------------------------------------------------------------------------------

Officer believes that Employee has not met performance expectations and Employee
shall have failed after receipt of such notice to resume the diligent
performance of her duties to the satisfaction of the Chief Executive Officer or
the Board; and

 

“Cause” shall mean:

 

(i) the willful and continued failure of Employee to perform substantially
Employee’s duties with the Company (other than any such failure resulting from
incapacity due to physical or mental illness, and specifically excluding any
failure by Employee, after reasonable efforts, to meet performance
expectations), after a written demand for substantial performance is delivered
to Employee by the Chief Executive Officer or the Board of Directors of the
Company which specifically identifies the manner in which the Board or Chief
Executive Officer believes that Employee has not substantially performed
Employee’s duties, or

 

(ii) any act of fraud, misappropriation, embezzlement or similar dishonest or
wrongful act by Employee, or

 

(iii) Employee’s abuse of alcohol or any substance which materially interferes
with Employee’s ability to perform services on behalf of the Company, or

 

(iv) Employee’s conviction for, or plea of guilty or nolo contendere to, a
felony.

 

(c) Termination by Employee. Employee’s employment may be terminated by Employee
for Good Reason or no reason. For purposes of this Agreement, “Good Reason”
shall mean:

 

(i) without the written consent of Employee, the assignment to Employee of any
duties materially inconsistent with Employee’s position (including offices,
titles and reporting requirements), authority, duties or responsibilities as in
effect on the Effective Date, or any other action by the Company which results
in a material diminution in such position, authority, duties or
responsibilities, excluding for this purpose an isolated, insubstantial and
inadvertent action not taken in bad faith and which is remedied by the Company
promptly after receipt of notice thereof given by Employee;

 

(ii) a reduction by the Company in Employee’s Base Salary and benefits as in
effect on the Effective Date or as the same may be increased from time to time,
unless a similar reduction is made in salary and benefits of similarly-situated
senior Employees;

 

(iii) the Company’s requiring Employee, without her consent, to be based at any
office or location other than in the greater metropolitan area of the city in
which her office is located at the Effective Date; or

 

- 5 -



--------------------------------------------------------------------------------

(iv) any failure by the Company to comply with and satisfy Section 16(c) of this
Agreement.

 

(d) Notice of Termination. Any termination by the Company for Poor Performance
or Cause, or by Employee for Good Reason, shall be communicated by Notice of
Termination to the other party hereto given in accordance with Section 17(f) of
this Agreement. For purposes of this Agreement, a “Notice of Termination” means
a written notice which (i) indicates the specific termination provision in this
Agreement relied upon, (ii) to the extent applicable, sets forth in reasonable
detail the facts and circumstances claimed to provide a basis for termination of
Employee’s employment under the provision so indicated and (iii) if the Date of
Termination (as defined below) is other than the date of receipt of such notice,
specifies the termination date (which date shall be not more than 30 days after
the giving of such notice). The failure by Employee or the Company to set forth
in the Notice of Termination any fact or circumstance which contributes to a
showing of Good Reason, Poor Performance or Cause shall not waive any right of
Employee or the Company, respectively, hereunder or preclude Employee or the
Company, respectively, from asserting such fact or circumstance in enforcing
Employee’s or the Company’s rights hereunder.

 

(e) Date of Termination. “Date of Termination” means (i) if Employee’s
employment is terminated other than by reason of death, Disability or
Retirement, the date of receipt of the Notice of Termination, or any later date
specified therein (which shall not be more than 60 days after the date of
delivery of the Notice of Termination), or (ii) if Employee’s employment is
terminated by reason of death, Disability or Retirement, the Date of Termination
will be the date of death or Retirement, or the Disability Effective Date, as
the case may be.

 

8. Obligations of the Company upon Termination.

 

(a) Prior to a Change in Control: Termination by Employee for Good Reason;
Termination by the Company Other Than for Poor Performance, Cause or Disability.
If, prior to a Change in Control, the Company shall terminate Employee’s
employment other than for Poor Performance, Cause or Disability, or Employee
shall terminate employment for Good Reason within a period of 90 days after the
occurrence of the event giving rise to Good Reason, then (and with respect to
the payments and benefits described in clauses (ii) through (vii) below, only if
Employee executes a Release in substantially the form of Exhibit A hereto (the
“Release”)):

 

(i) the Company shall pay to Employee in a lump sum in cash within 30 days after
the Date of Termination the sum of (A) Employee’s Base Salary through the Date
of Termination to the extent not theretofore paid, and (B) any accrued vacation
pay to the extent not theretofore paid (the sum of the amounts described in
clauses (A) and (B) shall be hereinafter referred to as the “Accrued
Obligations”); and

 

- 6 -



--------------------------------------------------------------------------------

(ii) for the longer of six months or until Employee becomes employed with a
subsequent employer, but in no event to exceed 18 months from the Date of
Termination (the “Normal Severance Period”), the Company will continue to pay
Employee an amount equal to her monthly Base Salary, payable in equal monthly or
more frequent installments as are customary under the Company’s payroll
practices from time to time; provided, however that the Company’s obligation to
make or continue such payments shall cease if Employee violates any of the
Restrictive Covenants (as defined in Section 13(a) of this Agreement) and fails
to remedy such violation to the satisfaction of the Board within 10 days of
notice of such violation; and

 

(iii) during the Normal Severance Period, the Company shall continue benefits to
Employee and/or Employee’s family at least equal to those which would have been
provided to them in accordance with the Welfare Plans described in Section 5(c)
of this Agreement if Employee’s employment had not been terminated; provided,
however that the Company’s obligation to provide such benefits shall cease if
Employee violates any of the Restrictive Covenants (as defined in Section 13(a)
of this Agreement) and fails to remedy such violation to the satisfaction of the
Board within 10 days of notice of such violation; and

 

(iv) not later than 30 days after the Date of Termination, Employee will be paid
a bonus for the year in which the Date of Termination occurs in an amount equal
to the greater of (1) 50% of her Bonus Opportunity (as defined in Section
5(b)(i)) for such year, or (2) 100% of her Bonus Opportunity (prorated through
the Date of Termination) adjusted up or down by reference to her year-to-date
performance at the Date of Termination in relation to the prior established
performance objectives under Employee’s bonus plan for such year; and

 

(v) all grants of restricted stock of the Company (“Restricted Stock”) held by
Employee as of the Date of Termination will become immediately vested as of the
Date of Termination; and

 

(vi) all of Employee’s options to acquire Common Stock of the Company
(“Options”) that would have become vested (by lapse of time) within the 24-month
period following the Date of Termination had Employee remained employed during
such period will become immediately vested as of the Date of Termination; and

 

(vii) notwithstanding the provisions of the applicable Option agreement, all of
Employee’s vested but unexercised Options as of the Date of Termination
(including those with accelerated vesting pursuant to Section 8(a)(vi) above)
shall remain exercisable through the earlier of (A) the original expiration date
of the Option, or (B) the 90th day following the end of the Normal Severance
Period; and

 

(viii) to the extent not theretofore paid or provided, the Company shall timely
pay or provide to Employee any other amounts or benefits required to be paid or
provided or which Employee is eligible to receive under any plan, program,
policy or

 

- 7 -



--------------------------------------------------------------------------------

practice or contract or agreement of the Company (such other amounts and
benefits shall be hereinafter referred to as the “Other Benefits”).

 

(b) Prior to a Change in Control: Termination by the Company for Poor
Performance. If, prior to the occurrence of a Change in Control, the Company
shall terminate Employee’s employment for Poor Performance, then (and with
respect to the payments and benefits described in clauses (ii) through (vii)
below, only if Employee executes the Release):

 

(i) the Company shall pay to Employee the Accrued Obligations in a lump sum in
cash within 30 days after the Date of Termination; and

 

(ii) for the shorter of 12 months after the Date of Termination or until
Employee becomes employed with a subsequent employer (the “Poor Performance
Severance Period”), the Company will continue to pay Employee an amount equal to
her monthly Base Salary, payable in equal monthly or more frequent installments
as are customary under the Company’s payroll practices from time to time;
provided, however that the Company’s obligation to make or continue such
payments shall cease if Employee violates any of the Restrictive Covenants (as
defined in Section 13(a) of this Agreement) and fails to remedy such violation
to the satisfaction of the Board within 10 days of notice of such violation; and

 

(iii) during the Poor Performance Severance Period, the Company shall continue
benefits to Employee and/or Employee’s family at least equal to those which
would have been provided to them in accordance with the Welfare Plans described
in Section 5(c) of this Agreement if Employee’s employment had not been
terminated; provided, however that the Company’s obligation to provide such
benefits shall cease if Employee violates any of the Restrictive Covenants (as
defined in Section 13(a) of this Agreement) and fails to remedy such violation
to the satisfaction of the Board within 10 days of notice of such violation; and

 

(iv) not later than 30 days after the Date of Termination, Employee will be paid
a bonus for the year in which the Date of Termination occurs in an amount equal
to 100% of her Bonus Opportunity (prorated through the Date of Termination)
adjusted up or down by reference to her year-to-date performance at the Date of
Termination in relation to the prior established performance objectives under
Employee’s bonus plan for such year; and

 

(v) all grants of Restricted Stock held by Employee as of the Date of
Termination that would have become vested (by lapse of time) within the 24-month
period following the Date of Termination had Employee remained employed during
such period will become immediately vested as of the Date of Termination; and

 

(vi) all of Employee’s Options that would have become vested (by lapse of time)
within the 24-month period following the Date of Termination had

 

- 8 -



--------------------------------------------------------------------------------

Employee remained employed during such period will become immediately vested and
exercisable as of the Date of Termination; and

 

(vii) notwithstanding the provisions of the applicable Option agreement, all of
Employee’s vested but unexercised Options as of the Date of Termination
(including those with accelerated vesting pursuant to the Section 8(b)(vi)
above) shall remain exercisable through the earlier of (A) the original
expiration date of the Option, or (B) the 90th day following the end of the
later of (1) six months from the Date of Termination, or (2) the end of the Poor
Performance Severance Period; and

 

(viii) to the extent not theretofore paid or provided, the Company shall timely
pay or provide to Employee her Other Benefits.

 

(c) After or in Connection with a Change in Control: Termination by Employee for
Good Reason; Termination by the Company Other Than for Cause or Disability. If
there occurs a Change in Control and, within 36 months following such Change in
Control (or if Employee can reasonably show that such termination by the Company
was in anticipation of the Change in Control), the Company shall terminate
Employee’s employment other than for Cause or Disability, or Employee shall
terminate employment for Good Reason, then (and with respect to the payments and
benefits described in clauses (ii) through (vii) below, only if Employee
executes the Release):

 

(i) the Company (or its successor) shall pay to Employee the Accrued Obligations
in a lump sum in cash within 30 days after the Date of Termination; and

 

(ii) for 24 months after the Date of Termination (the “Change in Control
Severance Period”), the Company (or its successor) will, as a severance benefit,
continue to pay Employee an amount equal to her monthly Base Salary, payable in
equal monthly or more frequent installments as are customary under the Company’s
payroll practices from time to time; provided, however that the Company’s
obligation to make or continue such payments shall cease if Employee violates
any of the Restrictive Covenants (as defined in Section 13(a) of this Agreement)
and fails to remedy such violation to the satisfaction of the Board within 10
days of notice of such violation; and

 

(iii) during the Change in Control Severance Period, the Company shall continue
benefits to Employee and/or Employee’s family at least equal to those which
would have been provided to them in accordance with the Welfare Plans described
in Section 5(c) of this Agreement if Employee’s employment had not been
terminated; provided, however that the Company’s obligation to provide such
benefits shall cease if Employee violates any of the Restrictive Covenants (as
defined in Section 13(a) of this Agreement) and fails to remedy such violation
to the satisfaction of the Board within 10 days of notice of such violation; and

 

- 9 -



--------------------------------------------------------------------------------

(iv) not later than 30 days after the Date of Termination, Employee will be paid
a bonus for the year in which the Date of Termination occurs in an amount equal
to 100% of her Bonus Opportunity (as defined in Section 5(b)(i)); and

 

(v) all grants of Restricted Stock held by Employee as of the Date of
Termination will become immediately vested as of the Date of Termination; and

 

(vi) all of Employee’s Options held by Employee as of the Date of Termination
will become immediately vested and exercisable as of the Date of Termination;
and

 

(vii) notwithstanding the provisions of the applicable Option agreement, all of
Employee’s vested but unexercised Options as of the Date of Termination
(including those with accelerated vesting pursuant to the Section 8(c)(vi)
above) shall remain exercisable through the earlier of (A) the original
expiration date of the Option, or (B) the 90th day following the end of the
Change in Control Severance Period; and

 

(viii) to the extent not theretofore paid or provided, the Company shall timely
pay or provide to Employee her Other Benefits.

 

(d) Death, Disability or Retirement. Regardless of whether or not a Change in
Control shall have occurred, if Employee’s employment is terminated by reason of
Employee’s death, Disability or Retirement, this Agreement shall terminate
without further obligations to Employee or her estate or legal representatives
under this Agreement, other than for payment of Accrued Obligations and the
timely payment or provision of Other Benefits. Accrued Obligations shall be paid
to Employee’s estate or beneficiary, as applicable, in a lump sum in cash within
30 days of the Date of Termination. With respect to the provision of Other
Benefits, the term Other Benefits as used in this Section 8(d) shall include,
without limitation, and Employee or her estate and/or beneficiaries shall be
entitled to receive, benefits under such plans, programs, practices and policies
relating to death, disability or retirement benefits, if any, as are applicable
to Employee on the Date of Termination.

 

(e) Cause or Voluntary Termination without Good Reason. Regardless of whether or
not a Change in Control shall have occurred, if Employee’s employment shall be
terminated for Cause, or if Employee voluntarily terminates employment without
Good Reason, this Agreement shall terminate without further obligations to
Employee, other than for payment of Accrued Obligations and the timely payment
or provision of Other Benefits.

 

9. Non-exclusivity of Rights. Nothing in this Agreement shall prevent or limit
Employee’s continuing or future participation in any plan, program, policy or
practice provided by the Company and for which Employee may qualify, nor,
subject to Section 17(d), shall anything herein limit or otherwise affect such
rights as Employee may have

 

- 10 -



--------------------------------------------------------------------------------

under any contract or agreement with the Company. Amounts which are vested
benefits or which Employee is otherwise entitled to receive under any plan,
policy, practice or program of or any contract or agreement with the Company at
or subsequent to the Date of Termination shall be payable in accordance with
such plan, policy, practice or program or contract or agreement except as
explicitly modified by this Agreement.

 

10. Certain Additional Payments by the Company.

 

(a) Anything in this Agreement to the contrary notwithstanding and except as set
forth below, in the event it shall be determined that any payment or
distribution by the Company to or for the benefit of Employee (whether paid or
payable or distributed or distributable pursuant to the terms of this Agreement
or otherwise, but determined without regard to any additional payments required
under this Section 10) (a “Payment”) would be subject to the excise tax imposed
by Section 4999 of the Code or any interest or penalties are incurred by
Employee with respect to such excise tax (such excise tax, together with any
such interest and penalties, are hereinafter collectively referred to as the
“Excise Tax”), then Employee shall be entitled to receive an additional payment
(a “Gross-Up Payment”) in an amount such that after payment by Employee of all
taxes (including any interest or penalties imposed with respect to such taxes),
including, without limitation, any income taxes (and any interest and penalties
imposed with respect thereto) and Excise Tax imposed upon the Gross-Up Payment,
Employee retains an amount of the Gross-Up Payment equal to the Excise Tax
imposed upon the Payments. Notwithstanding the foregoing provisions of this
Section 10(a), if it shall be determined that Employee is entitled to a Gross-Up
Payment, but that Employee, after taking into account the Payments and the
Gross-Up Payment, would not receive a net after-tax benefit of at least $50,000
(taking into account both income taxes and any Excise Tax) as compared to the
net after-tax proceeds to Employee resulting from an elimination of the Gross-Up
Payment and a reduction of the Payments, in the aggregate, to an amount (the
“Reduced Amount”) such that the receipt of Payments would not give rise to any
Excise Tax, then no Gross-Up Payment shall be made to Employee and the Payments,
in the aggregate, shall be reduced to the Reduced Amount. In that event,
Employee shall direct which Payments are to be modified or reduced.

 

(b) Subject to the provisions of Section 10(c), all determinations required to
be made under this Section 10, including whether and when a Gross-Up Payment is
required and the amount of such Gross-Up Payment and the assumptions to be
utilized in arriving at such determination, shall be made by Arthur Andersen LLP
or such other certified public accounting firm reasonably acceptable to the
Company as may be designated by Employee (the “Accounting Firm”) which shall
provide detailed supporting calculations both to the Company and Employee within
15 business days of the receipt of notice from Employee that there has been a
Payment, or such earlier time as is requested by the Company. In the event that
the Accounting Firm is serving as accountant or auditor for the individual,
entity or group effecting the Change in Control, Employee shall appoint another
nationally recognized accounting firm to make the determinations required
hereunder (which accounting firm shall then be referred to as the Accounting

 

- 11 -



--------------------------------------------------------------------------------

Firm hereunder). All fees and expenses of the Accounting Firm shall be borne
solely by the Company. Any Gross-Up Payment, as determined pursuant to this
Section 10, shall be paid by the Company to Employee within five days of the
receipt of the Accounting Firm’s determination. Any determination by the
Accounting Firm shall be binding upon the Company and Employee. As a result of
the uncertainty in the application of Section 4999 of the Code at the time of
the initial determination by the Accounting Firm hereunder, it is possible that
Gross-Up Payments which will not have been made by the Company should have been
made (“Underpayment”), consistent with the calculations required to be made
hereunder. In the event that the Company exhausts its remedies pursuant to
Section 10(c) and Employee thereafter is required to make a payment of any
Excise Tax, the Accounting Firm shall determine the amount of the Underpayment
that has occurred and any such Underpayment shall be promptly paid by the
Company to or for the benefit of Employee.

 

(c) The Employee shall notify the Company in writing of any claim by the
Internal Revenue Service that, if successful, would require the payment by the
Company of the Gross-Up Payment. Such notification shall be given as soon as
practicable but no later than ten business days after Employee is informed in
writing of such claim and shall apprise the Company of the nature of such claim
and the date on which such claim is requested to be paid. The Employee shall not
pay such claim prior to the expiration of the 30-day period following the date
on which it gives such notice to the Company (or such shorter period ending on
the date that any payment of taxes with respect to such claim is due). If the
Company notifies Employee in writing prior to the expiration of such period that
it desires to contest such claim, Employee shall:

 

(i) give the Company any information reasonably requested by the Company
relating to such claim,

 

(ii) take such action in connection with contesting such claim as the Company
shall reasonably request in writing from time to time, including, without
limitation, accepting legal representation with respect to such claim by an
attorney reasonably selected by the Company,

 

(iii) cooperate with the Company in good faith in order effectively to contest
such claim, and

 

(iv) permit the Company to participate in any proceedings relating to such
claim;

 

provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold Employee harmless, on an
after-tax basis, for any Excise Tax or income tax (including interest and
penalties with respect thereto) imposed as a result of such representation and
payment of costs and expenses. Without limitation of the foregoing provisions of
this Section 10(c), the Company shall control all proceedings

 

- 12 -



--------------------------------------------------------------------------------

taken in connection with such contest and, at its sole option, may pursue or
forgo any and all administrative appeals, proceedings, hearings and conferences
with the taxing authority in respect of such claim and may, at its sole option,
either direct Employee to pay the tax claimed and sue for a refund or contest
the claim in any permissible manner, and Employee agrees to prosecute such
contest to a determination before any administrative tribunal, in a court of
initial jurisdiction and in one or more appellate courts, as the Company shall
determine; provided, however, that if the Company directs Employee to pay such
claim and sue for a refund, the Company shall advance the amount of such payment
to Employee, on an interest-free basis and shall indemnify and hold Employee
harmless, on an after-tax basis, from any Excise Tax or income tax (including
interest or penalties with respect thereto) imposed with respect to such advance
or with respect to any imputed income with respect to such advance; and further
provided that any extension of the statute of limitations relating to payment of
taxes for the taxable year of Employee with respect to which such contested
amount is claimed to be due is limited solely to such contested amount.
Furthermore, the Company’s control of the contest shall be limited to issues
with respect to which a Gross-Up Payment would be payable hereunder and Employee
shall be entitled to settle or contest, as the case may be, any other issue
raised by the Internal Revenue Service or any other taxing authority.

 

(d) If, after the receipt by Employee of an amount advanced by the Company
pursuant to Section 10(c), Employee becomes entitled to receive any refund with
respect to such claim, Employee shall (subject to the Company’s complying with
the requirements of Section 10(c)) promptly pay to the Company the amount of
such refund (together with any interest paid or credited thereon after taxes
applicable thereto). If, after the receipt by Employee of an amount advanced by
the Company pursuant to Section 10(c), a determination is made that Employee
shall not be entitled to any refund with respect to such claim and the Company
does not notify Employee in writing of its intent to contest such denial of
refund prior to the expiration of 30 days after such determination, then such
advance shall be forgiven and shall not be required to be repaid and the amount
of such advance shall offset, to the extent thereof, the amount of Gross-Up
Payment required to be paid.

 

11. Costs of Enforcement. Unless otherwise provided by the arbitrator(s) in an
arbitration proceeding pursuant to Section 14 hereof, in any action taken in
good faith relating to the enforcement of this Agreement or any provision
herein, Employee shall be entitled to be paid any and all costs and expenses
incurred by her in enforcing or establishing her rights thereunder, including,
without limitation, reasonable attorneys’ fees, whether suit be brought or not,
and whether or not incurred in trial, bankruptcy or appellate proceedings, but
only if Employee is successful on at least one material issue raised in the
enforcement proceeding.

 

12. Representations and Warranties. Employee hereby represents and warrants to
the Company that Employee is not a party to, or otherwise subject to, any
covenant not to compete with any person or entity, and Employee’s execution of
this Agreement and

 

- 13 -



--------------------------------------------------------------------------------

performance of her obligations hereunder will not violate the terms or
conditions of any contract or obligation, written or oral, between Employee and
any other person or entity.

 

13. Restrictions on Conduct of Employee.

 

(a) General. Employee and the Company understand and agree that the purpose of
the provisions of this Section 13 is to protect legitimate business interests of
the Company, as more fully described below, and is not intended to eliminate
Employee’s post-employment competition with the Company per se, nor is it
intended to impair or infringe upon Employee’s right to work, earn a living, or
acquire and possess property from the fruits of her labor. Employee hereby
acknowledges that the post-employment restrictions set forth in this Section 13
are reasonable and that they do not, and will not, unduly impair her ability to
earn a living after the termination of this Agreement. Therefore, subject to the
limitations of reasonableness imposed by law, Employee shall be subject to the
restrictions set forth in this Section 13.

 

(b) Definitions. The following terms used in this Section 13 shall have the
meanings assigned to them below, which definitions shall apply to both the
singular and the plural forms of such terms:

 

“Competitive Position” means any employment with a Competitor in which Employee
will use or is likely to use any Confidential Information or Trade Secrets, or
in which Employee has duties for such Competitor that relate to Competitive
Services and that are the same or similar to those services actually performed
by Employee for the Company;

 

“Competitive Services” means the provision of products and services to
facilitate or assist with the movement of electronic commerce, including without
limitation, payment and financial information, merchant and cardholder
processing, credit and debit transaction processing, check guarantee and
verification, electronic authorization and capture, terminal management
services, portfolio risk management, purchase card services, financial
electronic data interchange, and cash management services, including internet
applications of any of the foregoing.

 

“Competitor” means any Person engaged, wholly or in part, in Competitive
Services, including without limitation, Equifax Inc., Vital, Electronic Data
Systems Corporation, Concord EFS, Inc., First Data Corporation, Total System
Services, Inc., Nova Corporation, Harbinger Corporation, First USA, Inc., First
USA Paymentech, Inc., and Automatic Data Processing, Inc.

 

“Confidential Information” means all information regarding the Company, its
activities, business or clients that is the subject of reasonable efforts by the
Company to maintain its confidentiality and that is not generally disclosed by
practice or authority to persons not employed by the Company, but that does not
rise to the level of a Trade Secret. “Confidential Information” shall include,
but is not limited to, financial

 

- 14 -



--------------------------------------------------------------------------------

plans and data concerning the Company; management planning information; business
plans; operational methods; market studies; marketing plans or strategies;
product development techniques or plans; lists of current or prospective
customers; details of customer contracts; current and anticipated customer
requirements; past, current and planned research and development; business
acquisition plans; and new personnel acquisition plans. “Confidential
Information” shall not include information that has become generally available
to the public by the act of one who has the right to disclose such information
without violating any right or privilege of the Company. This definition shall
not limit any definition of “confidential information” or any equivalent term
under state or federal law.

 

“Determination Date” means the date of termination of Employee’s employment with
the Company for any reason whatsoever or any earlier date of an alleged breach
of the Restrictive Covenants by Employee.

 

“Person” means any individual or any corporation, partnership, joint venture,
limited liability company, association or other entity or enterprise.

 

“Principal or Representative” means a principal, owner, partner, shareholder,
joint venturer, investor, member, trustee, director, officer, manager, employee,
agent, representative or consultant.

 

“Protected Customers” means any Person to whom the Company has sold its products
or services or solicited to sell its products or services during the twelve (12)
months prior to the Determination Date.

 

“Protected Employees” means employees of the Company who were employed by the
Company at any time within six (6) months prior to the Determination Date.

 

“Restricted Period” means the Employment Period and a period extending two (2)
years from the termination of Employee’s employment with the Company.

 

“Restricted Territory” means the States of California, Florida, Georgia,
Illinois, Maryland, Michigan, New York, Pennsylvania and Texas, plus Canada, the
United Kingdom and South America.

 

“Restrictive Covenants” means the restrictive covenants contained in Section
13(c) hereof.

 

“Trade Secret” means all information, without regard to form, including, but not
limited to, technical or nontechnical data, a formula, a pattern, a compilation,
a program, a device, a method, a technique, a drawing, a process, financial
data, financial plans, product plans, distribution lists or a list of actual or
potential

 

- 15 -



--------------------------------------------------------------------------------

customers, advertisers or suppliers which is not commonly known by or available
to the public and which information: (A) derives economic value, actual or
potential, from not being generally known to, and not being readily
ascertainable by proper means by, other persons who can obtain economic value
from its disclosure or use; and (B) is the subject of efforts that are
reasonable under the circumstances to maintain its secrecy. Without limiting the
foregoing, Trade Secret means any item of Confidential Information that
constitutes a “trade secret(s)” under the common law or applicable state law.

 

(c) Restrictive Covenants.

 

(i) Restriction on Disclosure and Use of Confidential Information and Trade
Secrets. Employee understands and agrees that the Confidential Information and
Trade Secrets constitute valuable assets of the Company and its affiliated
entities, and may not be converted to Employee’s own use. Accordingly, Employee
hereby agrees that Employee shall not, directly or indirectly, at any time
during the Restricted Period reveal, divulge, or disclose to any Person not
expressly authorized by the Company any Confidential Information, and Employee
shall not, directly or indirectly, at any time during the Restricted Period use
or make use of any Confidential Information in connection with any business
activity other than that of the Company. Throughout the term of this Agreement
and at all times after the date that this Agreement terminates for any reason,
Employee shall not directly or indirectly transmit or disclose any Trade Secret
of the Company to any Person, and shall not make use of any such Trade Secret,
directly or indirectly, for herself or for others, without the prior written
consent of the Company. The parties acknowledge and agree that this Agreement is
not intended to, and does not, alter either the Company’s rights or Employee’s
obligations under any state or federal statutory or common law regarding trade
secrets and unfair trade practices.

 

Anything herein to the contrary notwithstanding, Employee shall not be
restricted from disclosing or using Confidential Information that is required to
be disclosed by law, court order or other legal process; provided, however, that
in the event disclosure is required by law, Employee shall provide the Company
with prompt notice of such requirement so that the Company may seek an
appropriate protective order prior to any such required disclosure by Employee.

 

(ii) Nonsolicitation of Protected Employees. Employee understands and agrees
that the relationship between the Company and each of its Protected Employees
constitutes a valuable asset of the Company and may not be converted to
Employee’s own use. Accordingly, Employee hereby agrees that during the
Restricted Period Employee shall not directly or indirectly on Employee’s own
behalf or as a Principal or Representative of any Person or otherwise solicit or
induce any Protected Employee to terminate her or her employment relationship
with the Company or to enter into employment with any other Person.

 

(iii) Restriction on Relationships with Protected Customers. Employee
understands and agrees that the relationship between the Company and each of

 

- 16 -



--------------------------------------------------------------------------------

its Protected Customers constitutes a valuable asset of the Company and may not
be converted to Employee’s own use. Accordingly, Employee hereby agrees that,
during the Restricted Period, Employee shall not, without the prior written
consent of the Company, directly or indirectly, on Employee’s own behalf or as a
Principal or Representative of any Person, solicit, divert, take away or attempt
to solicit, divert or take away a Protected Customer for the purpose of
providing or selling Competitive Services; provided, however, that the
prohibition of this covenant shall apply only to Protected Customers with whom
Employee had Material Contact on the Company’s behalf during the twelve (12)
months immediately preceding the termination of her employment hereunder. For
purposes of this Agreement, Employee had “Material Contact” with a Protected
Customer if (a) she had business dealings with the Protected Customer on the
Company’s behalf; (b) she was responsible for supervising or coordinating the
dealings between the Company and the Protected Customer; or (c) she obtained
Trade Secrets or Confidential Information about such Protected Customer as a
result of her association with the Company.

 

(iv) Noncompetition with the Company. The parties acknowledge: (A) that
Employee’s services under this Agreement require special expertise and talent in
the provision of Competitive Services and that Employee will have substantial
contacts with customers, suppliers, advertisers and vendors of the Company; (B)
that pursuant to this Agreement, Employee will be placed in a position of trust
and responsibility and she will have access to a substantial amount of
Confidential Information and Trade Secrets and that the Company is placing her
in such position and giving her access to such information in reliance upon her
agreement not to compete with the Company during the Restricted Period; (C) that
due to her management duties, Employee will be the repository of a substantial
portion of the goodwill of the Company and would have an unfair advantage in
competing with the Company; (D) that due to Employee’s special experience and
talent, the loss of Employee’s services to the Company under this Agreement
cannot reasonably or adequately be compensated solely by damages in an action at
law; (E) that Employee is capable of competing with the Company; and (F) that
Employee is capable of obtaining gainful, lucrative and desirable employment
that does not violate the restrictions contained in this Agreement. In
consideration of the compensation and benefits being paid and to be paid by the
Company to Employee hereunder, Employee hereby agrees that, during the
Restricted Period, Employee will not, without prior written consent of the
Company, directly or indirectly seek or obtain a Competitive Position in the
Restricted Territory with a Competitor; provided, however, that the provisions
of this Agreement shall not be deemed to prohibit the ownership by Employee of
any securities of the Company or its affiliated entities or not more than five
percent (5%) of any class of securities of any corporation having a class of
securities registered pursuant to the Securities Exchange Act of 1934, as
amended.

 

- 17 -



--------------------------------------------------------------------------------

(d) Enforcement of Restrictive Covenants.

 

(i) Rights and Remedies Upon Breach. In the event Employee breaches, or
threatens to commit a breach of, any of the provisions of the Restrictive
Covenants, the Company shall have the following rights and remedies, which shall
be independent of any others and severally enforceable, and shall be in addition
to, and not in lieu of, any other rights and remedies available to the Company
at law or in equity:

 

(A) the right and remedy to enjoin, preliminarily and permanently, Employee from
violating or threatening to violate the Restrictive Covenants and to have the
Restrictive Covenants specifically enforced by any court of competent
jurisdiction, it being agreed that any breach or threatened breach of the
Restrictive Covenants would cause irreparable injury to the Company and that
money damages would not provide an adequate remedy to the Company; and

 

(B) the right and remedy to require Employee to account for and pay over to the
Company all compensation, profits, monies, accruals, increments or other
benefits derived or received by Employee as the result of any transactions
constituting a breach of the Restrictive Covenants.

 

(ii) Severability of Covenants. Employee acknowledges and agrees that the
Restrictive Covenants are reasonable and valid in time and scope and in all
other respects. The covenants set forth in this Agreement shall be considered
and construed as separate and independent covenants. Should any part or
provision of any covenant be held invalid, void or unenforceable in any court of
competent jurisdiction, such invalidity, voidness or unenforceability shall not
render invalid, void or unenforceable any other part or provision of this
Agreement. If any portion of the foregoing provisions is found to be invalid or
unenforceable by a court of competent jurisdiction because its duration, the
territory, the definition of activities or the definition of information covered
is considered to be invalid or unreasonable in scope, the invalid or
unreasonable term shall be redefined, or a new enforceable term provided, such
that the intent of the Company and Employee in agreeing to the provisions of
this Agreement will not be impaired and the provision in question shall be
enforceable to the fullest extent of the applicable laws.

 

14. Arbitration. Any claim or dispute arising under this Agreement (other than
under Section 13) shall be subject to arbitration, and prior to commencing any
court action, the parties agree that they shall arbitrate all such
controversies. The arbitration shall be conducted in Atlanta, Georgia, in
accordance with the Employment Dispute Rules of the American Arbitration
Association and the Federal Arbitration Act, 9 U.S.C. §1, et. seq. The
arbitrator(s) shall be authorized to award both liquidated and actual damages,
in addition to injunctive relief, but no punitive damages. The arbitrator(s) may
also award attorney’s fees and costs, without regard to any restriction on the
amount of such award under Georgia or other applicable law. Such an award shall
be binding and

 

- 18 -



--------------------------------------------------------------------------------

conclusive upon the parties hereto, subject to 9 U.S.C. §10. Each party shall
have the right to have the award made the judgment of a court of competent
jurisdiction.

 

Initials of parties as to this Section 14:

 

Company:

   __________

Employee:

   __________

 

15. Letter of Credit. In order to ensure the payment of the severance benefit
provided for in Section 8(c)(ii) of this Agreement, immediately following the
commencement of any action by a third party with the aim of effecting a Change
in Control of the Company, or the publicly-announced threat by a third party to
commence any such action, the Company shall establish an irrevocable standby
Letter of Credit issued by a national banking association in favor of Employee
in the amount of the severance payment that would have been paid to Employee
under Section 8(c)(ii) if the Date of Termination had occurred on the date of
commencement, or publicly-announced threat of commencement, of such action by
the third party. Such Letter of Credit shall provide that the issuer thereof,
subject only to Employee’s written certification to such issuer that Employee is
entitled to payment of the severance benefit pursuant to Section 8(c)(ii) of
this Agreement and that the Company shall have failed to commence payment of
such benefit to Employee, shall have the unconditional obligation to pay the
amount of such Letter of Credit to Employee in 24 equal monthly installments
commencing on the first day of the month following the Date of Termination. In
the event that subsequent to commencement of such installment payments to
Employee pursuant to such Letter of Credit (i) the Company and Employee shall
mutually agree that Employee shall not have been entitled to payment of the
severance benefit pursuant to Section 8(c)(ii) of this Agreement or (ii) a court
of competent jurisdiction shall finally adjudge Employee not to have been
entitled to payment of such severance benefit and such judgment shall have been
affirmed on appeal or shall not have been appealed within any time period
specified for the filing of an appeal, Employee shall promptly pay to the
Company the total amount previously paid to Employee by the issuer of such
Letter of Credit and no further payment shall be made to Employee pursuant to
such Letter of Credit.

 

16. Assignment and Successors.

 

(a) This Agreement is personal to Employee and without the prior written consent
of the Company shall not be assignable by Employee otherwise than by will or the
laws of descent and distribution. This Agreement shall inure to the benefit of
and be enforceable by the Employee’s legal representatives.

 

(b) This Agreement shall inure to the benefit of and be binding upon the Company
and its successors and assigns.

 

(c) The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business

 

- 19 -



--------------------------------------------------------------------------------

and/or assets of the Company to assume expressly and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform it if no such succession had taken place. As used in this
Agreement, “Company” shall mean the Company as hereinbefore defined and any
successor to its business and/or assets as aforesaid which assumes and agrees to
perform this Agreement by operation of law, or otherwise.

 

17. Miscellaneous.

 

(a) Waiver. Failure of either party to insist, in one or more instances, on
performance by the other in strict accordance with the terms and conditions of
this Agreement shall not be deemed a waiver or relinquishment of any right
granted in this Agreement or of the future performance of any such term or
condition or of any other term or condition of this Agreement, unless such
waiver is contained in a writing signed by the party making the waiver.

 

(b) Severability. If any provision or covenant, or any part thereof, of this
Agreement should be held by any court to be invalid, illegal or unenforceable,
either in whole or in part, such invalidity, illegality or unenforceability
shall not affect the validity, legality or enforceability of the remaining
provisions or covenants, or any part thereof, of this Agreement, all of which
shall remain in full force and effect.

 

(c) Other Agents. Nothing in this Agreement is to be interpreted as limiting the
Company from employing other personnel on such terms and conditions as may be
satisfactory to it.

 

(d) Entire Agreement. Except as provided herein, this Agreement contains the
entire agreement between the Company and Employee with respect to the subject
matter hereof and, from and after the Effective Date, this Agreement shall
supersede any other agreement between the parties with respect to the subject
matter hereof.

 

(e) Governing Law. Except to the extent preempted by federal law, and without
regard to conflict of laws principles, the laws of the State of Georgia shall
govern this Agreement in all respects, whether as to its validity, construction,
capacity, performance or otherwise.

 

(f) Notices. All notices, requests, demands and other communications required or
permitted hereunder shall be in writing and shall be deemed to have been duly
given if delivered or three days after mailing if mailed, first class, certified
mail, postage prepaid:

 

To Company:   

Global Payments Inc.

Four Corporate Square

Atlanta, Georgia 30329

 

- 20 -



--------------------------------------------------------------------------------

To Employee:   

Suellyn P. Tornay

2417 Glenwood Drive

Atlanta, Georgia 30305

 

Any party may change the address to which notices, requests, demands and other
communications shall be delivered or mailed by giving notice thereof to the
other party in the same manner provided herein.

 

(g) Amendments and Modifications. This Agreement may be amended or modified only
by a writing signed by both parties hereto, which makes specific reference to
this Agreement.

 

IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Employment Agreement as of the date first above written.

 

GLOBAL PAYMENTS INC.

By:   /S/    PAUL R. GARCIA             Paul R. Garcia     Chief Executive
Officer

 

EMPLOYEE:

/S/    SUELLYN P. TORNAY         Suellyn P. Tornay

 

- 21 -



--------------------------------------------------------------------------------

EXHIBIT A

Form of Release

 

This Release is granted effective as of the              day of             ,
            , by Suellyn P. Tornay (“Employee”) in favor of Global Payments Inc.
(the “Company”). This is the Release referred to that certain Employment
Agreement effective as of June 1, 2001 by and between the Company and Employee
(the “Employment Agreement”). Employee gives this Release in consideration of
the Company’s promises and covenants as recited in the Employment Agreement,
with respect to which this Release is an integral part.

 

1. Release of the Company. Employee, for herself, her successors, assigns,
attorneys, and all those entitled to assert her rights, now and forever hereby
releases and discharges the Company and its respective officers, directors,
stockholders, trustees, employees, agents, parent corporations, subsidiaries,
affiliates, estates, successors, assigns and attorneys (“the Released Parties”),
from any and all claims, actions, causes of action, sums of money due, suits,
debts, liens, covenants, contracts, obligations, costs, expenses, damages,
judgments, agreements, promises, demands, claims for attorney’s fees and costs,
or liabilities whatsoever, in law or in equity, which Employee ever had or now
has against the Released Parties, including any claims arising by reason of or
in any way connected with any employment relationship which existed between the
Company or any of its parents, subsidiaries, affiliates, or predecessors, and
Employee. It is understood and agreed that this Release is intended to cover all
actions, causes of action, claims or demands for any damage, loss or injury,
which may be traced either directly or indirectly to the aforesaid employment
relationship, or the termination of that relationship, that Employee has, had or
purports to have, from the beginning of time to the date of this Release,
whether known or unknown, that now exists, no matter how remotely they may be
related to the aforesaid employment relationship including but not limited to
claims for employment discrimination under federal or state law, except as
provided in Paragraph 2; claims arising under Title VII of the Civil Rights Act,
42 U.S.C. § 2000(e), et seq. or the Americans With Disabilities Act, 42 U.S.C. §
12101 et seq.; claims for statutory or common law wrongful discharge, including
any claims arising under the Fair Labor Standards Act, 29 U.S.C. § 201 et seq.;
claims for attorney’s fees, expenses and costs; claims for defamation; claims
for wages or vacation pay; claims for benefits, including any claims arising
under the Employee Retirement Income Security Act, 29 U.S.C. § 1001, et seq.;
and provided, however, that nothing herein shall release the Company of its
obligations to Employee under the Employment Agreement or any other contractual
obligations between the Company or its affiliates and Employee, or any
indemnification obligations to Employee under the Company’s bylaws, certificate
of incorporation, Delaware law or otherwise.

 

2. Release of Claims Under Age Discrimination in Employment Act. Without
limiting the generality of the foregoing, Employee agrees that by executing this
Release, she has released and waived any and all claims she has or may have as
of the date of this Release for age discrimination under the Age Discrimination
in Employment Act, 29 U.S.C. § 621, et seq. It is understood that Employee is
advised to consult with an attorney prior to executing this Release; that she in
fact has consulted a knowledgeable,

 

- 22 -



--------------------------------------------------------------------------------

competent attorney regarding this Release; that she may, before executing this
Release, consider this Release for a period of twenty-one (21) calendar days;
and that the consideration she receives for this Release is in addition to
amounts to which she was already entitled. It is further understood that this
Release is not effective until seven (7) calendar days after the execution of
this Release and that Employee may revoke this Release within seven (7) calendar
days from the date of execution hereof.

 

Employee agrees that she has carefully read this Release and is signing it
voluntarily. Employee acknowledges that she has had twenty one (21) days from
receipt of this Release to review it prior to signing or that, if Employee is
signing this Release prior to the expiration of such 21-day period, Employee is
waiving her right to review the Release for such full 21-day period prior to
signing it. Employee has the right to revoke this release within seven (7) days
following the date of its execution by her. However, if Employee revokes this
Release within such seven (7) day period, no severance benefit will be payable
to her under the Employment Agreement and she shall return to the Company any
such payment received prior to that date.

 

EMPLOYEE HAS CAREFULLY READ THIS RELEASE AND ACKNOWLEDGES THAT IT CONSTITUTES A
GENERAL RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS AGAINST THE COMPANY UNDER THE
AGE DISCRIMINATION IN EMPLOYMENT ACT. EMPLOYEE ACKNOWLEDGES THAT SHE HAS HAD A
FULL OPPORTUNITY TO CONSULT WITH AN ATTORNEY OR OTHER ADVISOR OF HER CHOOSING
CONCERNING HER EXECUTION OF THIS RELEASE AND THAT SHE IS SIGNING THIS RELEASE
VOLUNTARILY AND WITH THE FULL INTENT OF RELEASING THE COMPANY FROM ALL SUCH
CLAIMS.

 

- 23 -